Citation Nr: 0740382	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cataracts, claimed 
as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for a skin disorder to 
include basal cell carcinoma, claimed as secondary to 
exposure to ionizing radiation.  

3.  Entitlement to service connection for a dental condition, 
claimed as secondary to exposure to ionizing radiation, for 
the purposes of compensation or VA outpatient dental 
treatment.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1946 to December 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2007, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

At the time of the hearing, the veteran withdrew his appeal 
for a higher rating for tinnitus.  Also at the time of the 
hearing, the undersigned Veterans Law Judge ruled on a motion 
to advance the veteran's case on the docket.  The veteran was 
notified by letter in November 2007 that for good cause shown 
(i.e., the veteran's advanced age), the motion for 
advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The issues of service connection for cataracts and a skin 
disorder, and of a higher rating for bilateral hearing loss, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran's dental 
condition was the result of loss of substance of the body of 
the maxilla or the mandible, or the result of injury to 
include any exposure to ionizing radiation during service.  

2.  The noncompensable dental condition does not meet the 
requirements for service connection for the purpose of 
receiving VA outpatient dental treatment, as he already 
received treatment reasonably necessary for the one-time 
correction of the dental condition in the months following 
his discharge from service.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition for purposes of compensation or outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2005.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
in his possession that pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effective 
date of the claims). 

As for the degree of disability assignable and effective date 
of the claims, although notice was provided in a letter dated 
in January 2007, as the claim of service connection is 
denied, no disability rating and effective date will be 
assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in November 2007, of which a 
transcript was obtained.  The RO has obtained the veteran's 
service medical and dental records and VA outpatient records.  
The veteran has not identified any other pertinent records, 
such as private records, for the RO to obtain on his behalf.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination to substantiate the claim of 
service connection; however, further development to obtain a 
VA examination is not required for the reasons that follow.  
38 U.S.C.A. § 5103A (d).  The issue in this case turns on 
what the service and immediate post-service dental records 
show in terms of the veteran's dental condition and tooth 
loss.  Also, there is no competent medical evidence that the 
veteran's current dental condition may be associated with 
trauma due to exposure to ionizing radiation therein as 
claimed by the veteran.  Based on medical and scientific 
studies, the VA Secretary has concluded that there was 
credible evidence for an association between ionizing 
radiation exposure and certain diseases, but dental 
disabilities are not included in the lists of those diseases 
at 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b).  

Thus, the Board finds that the evidence of record is 
sufficient to decide the veteran's dental claim.  A 
physician's conclusion that the veteran's claimed dental 
disability is etiologically related to ionizing radiation 
exposure in service would be purely speculative in light of 
the lack of credible evidence from medical and scientific 
studies of an association between a dental condition and 
ionizing radiation exposure.  Such an opinion would 
inherently lack probative value as medical evidence of a 
nexus between service and a current dental disability.  As 
the record now stands, there is no "reasonable possibility" 
that such assistance would aid the veteran's claim.  Under 
these circumstances a medical examination or medical opinion 
is not required under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea), are not disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5) Teeth noted at 
entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

However, the following will not be considered service-
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  

Analysis

In this case, the veteran's service dental records show that 
on his initial dental examination in July 1946, at the time 
of his enlistment, five teeth were missing, as follows:  6 
(upper left), 8 (both upper and lower),  and 16 (both upper 
and lower).  [In using a VA dental transposition chart, these 
correspond to teeth 1, 14, 16, 17, and 32.]  Also, seven 
teeth were carious but restorable, as follows:  1, 2, 6, 7 
(all upper right), 5 (upper left), and 15 (both upper and 
lower).  [Using the VA dental transposition chart, these 
correspond to teeth 2, 3, 7, 8, 13, 18, and 31.]  It does not 
appear that there was a dental examination performed at the 
time of the veteran's discharge in December 1947.  

Post-service medical records in the file indicate that in 
January 1948, VA authorized the veteran to undergo a dental 
examination and treatment.  Teeth 1, 14, 17, and 32 were 
missing.  Teeth 5, 16, and 21-28 were all apparently normal.  
The remaining teeth were carious.  Subsequent treatment 
consisted of extracting the remaining upper teeth for a full 
upper denture fitting, extracting tooth 18, and filling the 
remaining carious lower teeth with amalgam.  His full upper 
denture was made in May 1948.  At the time of a dental 
examination in July 1948, it was noted that the denture was 
ill-fitting and unserviceable.  

In an August 1948 rating decision, the RO granted service 
connection for the veteran's dental condition affecting teeth 
2-13, 15, 18-20, 29-31, for VA outpatient treatment purposes.  

At the time of a January 1949 VA fee-basis dental 
examination, tooth 1, which was impacted, was removed and 
tooth 31 was extracted.  In February 1949, tooth 17, which 
was impacted, was removed.  In March 1949, another full upper 
denture was fitted.  In April 1949, teeth 29 and 30 were 
carious and treated with amalgam.  
 
In January 2005, the veteran filed a claim of service 
connection for a dental injury.  He asserted that after being 
in Japan, several of his teeth fell out prior to his service 
discharge.  He indicated that the VA provided him false teeth 
within one year of separation.  At his hearing, the veteran 
testified that his dental trauma was due to exposure to 
ionizing radiation when he visited Nagasaki, Japan during his 
tour of duty abroad.  He indicated that after he was 
discharged, his teeth were treated by a dentist outside of 
the VA system, who did such an inadequate job with his upper 
denture that VA had the dentist make a new denture for him 
(he said he has had five new sets of upper dentures since 
then due to wear).  

As previously noted, disability compensation may be provided 
for Class I service-connected dental conditions.  38 C.F.R. § 
17.161(a).  Under Class I, the types of dental conditions 
covered are loss of teeth due to bone loss of the body of the 
maxilla or the mandible due to trauma or disease such as 
osteomyelitis, but not periodontal disease.  38 C.F.R. § 
4.150, Diagnostic Code 9913.  

The service medical and dental records do not show that the 
veteran lost any teeth during service.  Those that were 
extracted within the year following his service discharge 
were done so because they were carious.  At no time has the 
veteran lost teeth due to bone loss of the body of the 
maxilla or mandible from trauma or disease not periodontal in 
origin.  As the criteria for compensable service-connected 
dental condition under 38 C.F.R. § 4.150 have not been met, 
there is no factual or legal basis to establish a compensable 
service-connected dental condition under Class I.  38 C.F.R. 
§ 17.161(a). 

As the preponderance of the evidence is against the claim of 
service connection for a dental condition for compensation 
purposes, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

For other types of service-connected dental conditions, VA 
dental outpatient treatment only, not compensation, is 
authorized, as noted above.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.  In this case, the veteran has 
perfected an appeal as to a claim for service connection for 
a dental condition, and the claim is also deemed a claim for 
VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993).

One-time dental treatment, Class II, is available to a 
veteran, but the provisions of 38 C.F.R. § 3.381 limit the 
outpatient dental treatment available to treatable or 
replaceable missing teeth to one-time treatment only.  For a 
veteran discharged prior to October 1981, the application for 
this one-time dental treatment must have been submitted 
within one year after service discharge.  38 C.F.R. 
§ 17.161(b)(2)(i)(B).  

In this case, the veteran applied for dental treatment in 
December 1947, within days of his separation from service.  
Thus, he was within the one year period after service to be 
eligible for Class II dental treatment only.  In the months 
that followed, VA authorized him to receive outpatient 
treatment for his dental condition, which was manifested by 
several missing teeth (i.e., missing at the time of his 
enlistment dental examination) and numerous teeth that were 
carious.  He was seen several times for treatment, which 
consisted of several tooth extractions, implantation of a 
full upper denture (twice, as the first was ill-fitting and 
unserviceable), and amalgams for several other carious teeth.  
Notably, in an August 1948 rating decision, the RO had 
previously granted service connection for the veteran's 
dental condition, specifically affecting teeth 2-13, 15, 18-
20, 29-31, for VA outpatient treatment purposes.  Thus, the 
veteran has been deemed eligible and has already received VA 
outpatient dental treatment under Class II.  There is no 
further entitlement accruing under Class II, and the 
veteran's current claim for such benefits is therefore moot.  

A veteran, who has a service-connected, noncompensable dental 
condition or disability due to in-service trauma, is eligible 
for dental treatment only for treatment reasonably necessary 
for the correction of such service-connected, noncompensable 
dental condition or disability under Class II(a).  38 C.F.R. 
§ 17.161(c).  There is no time limitation for making 
application for such treatment.  

The veteran contends that he experienced dental injury in 
service, in the form of exposure to ionizing radiation during 
service.  The veteran has not furnished any medical or dental 
evidence to show that his current dental condition is due to 
some type of in-service trauma including ionizing radiation 
exposure, even if it is assumed that he had such exposure.  
The Board has no doubt that the veteran is sincere in his 
belief that his dental condition is related to ionizing 
radiation exposure in service.  However, where, as here, the 
determinative issue involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
his dental condition to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
relate any current dental condition to service.  Once the 
veteran goes beyond the description of the symptoms or 
features of a claimed condition to expressing an opinion that 
involves a question of medical diagnosis that is medical in 
nature and not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  For these 
reasons, the Board rejects the veteran's statements as 
competent evidence sufficient to establish the diagnosis and 
etiology of his dental condition.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

As previously noted, the veteran has already availed himself 
of VA outpatient dental treatment to address his dental 
condition at the time he was discharged from service.  His 
dental condition at that time was shown to be due to caries, 
not dental injury to include ionizing radiation exposure.  
There is no medical or dental evidence in the file to show 
that the veteran's dental condition is attributable to 
trauma.  The veteran's dental condition is not among the 
listed diseases and disabilities for which the VA Secretary 
has concluded that there was credible evidence for ionizing 
radiation exposure to have caused their development.  See 
38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b).  Although the 
veteran is not precluded from establishing service connection 
by proof of direct causation (see Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994)), as noted he has not furnished any 
credible medical or dental evidence of an association between 
exposure to ionizing radiation and his dental condition.  

The Board also notes as an aside that even if the veteran had 
been considered part of the American occupation forces of 
Nagasaki during the period of August 6, 1945 to July 1, 1946, 
for consideration of service connection for certain listed 
diseases on a presumptive basis under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d), he would still not meet the definition 
of a "radiation-exposed veteran" in accordance with 38 
C.F.R. § 3.309(d), because the statutory presumption does not 
apply to visits to (or leisure presence in) Nagasaki while on 
leave from duty not related to the occupation.  McGuire v. 
West, 11 Vet. App. 274 (1998).  By extension, in this dental 
case one might go so far as finding that the veteran is 
precluded from claiming dental injury from ionizing radiation 
exposure when such exposure occurred while on liberty or 
leave to Nagasaki.  

In view of the foregoing, the Board finds that the veteran's 
dental condition was not the result of in-service injury, and 
he is not eligible for Class II(a) dental treatment.  
38 C.F.R. § 17.161(a). 

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, which is a status not accruing 
to the veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided but that VA denied replacement of missing teeth that 
were lost during service.  See 38 C.F.R. § 17.161(f).  Review 
of the record does not show that in the veteran's previous 
claim and receipt of VA dental treatment he was denied 
replacement of teeth lost during service.  There is no 
evidence demonstrating that the veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).  The 
veteran does not have a service-connected disability rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).  

As the preponderance of the evidence is against the claim of 
service connection for a dental condition for VA outpatient 
dental treatment purposes, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a dental condition, claimed as 
secondary to exposure to ionizing radiation, for the purposes 
of compensation or VA outpatient dental treatment is denied.  


REMAND

Regarding the cataract and skin disorder claims, the veteran 
contends that he was exposed to ionizing radiation during his 
military tour of duty when he visited Nagasaki, Japan on 
liberty.  Service personnel records confirm that he had 
foreign service in 1947 and received the Army of Occupation 
Medal (Japan).  The veteran has submitted copies of several 
photographs that he alleges he took on his tour of Nagasaki.  
He described his visit to Nagasaki at his personal hearing in 
November 2007.  

Private and VA medical records dated since 2003 show 
treatment for skin disorders including basal cell carcinoma 
and for cataracts.  The records indicate that the veteran had 
past surgery for removal of a left eye cataract and was being 
evaluated for removal of a right eye cataract.  The medical 
record is not entirely clear as to the type of cataracts the 
veteran has had, although it appears that the eyes had 
nuclear sclerosis.  At his hearing, the veteran indicated 
that a cataract was removed from one eye in 2003 and from the 
other eye earlier in the year.  Skin cancer and posterior 
subcapsular cataracts are both considered "radiogenic" 
diseases, or diseases that may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b).   

VA law requires the development of a radiation dose 
assessment where a veteran establishes that he has a 
radiogenic disease that first became manifest after service, 
but where it did not become manifest to a compensable degree 
within any applicable presumptive period specified in either 
38 C.F.R. § 3.307 or § 3.309, and where he contends that the 
disease arose as a result of ionizing radiation exposure in 
service.  38 C.F.R. § 3.311(a).  Dose data must be requested 
from the Department of Defense (DoD) in claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, but this provision 
does not apply in the instant case as the veteran did not 
enter service until the end of July 1946.  38 C.F.R. § 
3.311(a)(2)(ii).  However, in all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records are to be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Regarding the hearing loss claim, at the personal hearing in 
November 2007, the veteran indicated that his most recent 
audiogram was conducted in September 2007.  He also noted 
that he received hearing aids one year ago and was now seen 
in the VA audiology clinic about once or twice a year.  The 
claims file does not contain the records of his audiology 
visits since his VA examination for compensation purposes in 
January 2006.  The RO should obtain these VA records.  

Accordingly, under the duty to assist, 38 C.F.R. 
§ 3.159(c)(2), the case is REMANDED for the following action:

1.  Obtain the VA medical records 
pertaining to the veteran's evaluation and 
treatment of (a) cataracts since January 
2003, which are not already contained in 
the file; and (b) his hearing loss since 
January 2006.  

2.  After the above development, if the 
records indicate that the veteran's 
hearing loss has increased in severity, 
schedule him for a VA audiologic 
examination to determine the current 
nature and severity of his bilateral 
hearing loss.  The claims folder must be 
made available to the examiner for review.

3.  Forward the veteran's service medical 
and personnel records and a summarization 
of the veteran's allegations relative to 
exposure to ionizing radiation during a 
visit to Nagasaki, Japan, to the Under 
Secretary for Health for preparation of a 
dose estimate of the veteran's total 
exposure to ionizing radiation in service, 
if any.  

4.  Thereafter, determine whether the 
claims based on exposure to ionizing 
radiation require any further review by 
the Under Secretary for Benefits pursuant 
to 38 C.F.R. § 3.311(b), (c).  

5.  After the completion of the foregoing 
development, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


